                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:16 CV 310

Robert Mullinax,                       )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                               ORDER
                                       )
Advanced Auto Parts, Inc., et al.,     )
                                       )
           Defendant.                  )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 420) filed by William M. Graham. Upon review of the Motion, it appears

that Mr. Graham, a member in good standing of the Bar of this Court, is local counsel for

Plaintiff and that he seeks the admission of Jessica M. Dean, who the Motion represents as

being a member in good standing of the “U.S. District Court of Texas.” While this reference

is unclear—there are multiple federal districts in Texas—the Motion also certifies that Ms.

Dean is admitted to practice before the Eastern, Northern, Southern, and Western Districts

of Texas, as well as before other federal and state courts. It further appears that the requisite

admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 421) and ADMITS Jessica M.

Dean to practice pro hac vice before the Court in this matter while associated with local

counsel.
                                 Signed: December 17, 2018
